Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s appeal brief and remarks, filed on 3/26/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 4-9, 12-17, 20-24 and 27-30 renumbered 1-22 are allowed.

Reason for Allowance
The present invention is directed to a method for facilitating random access communication in wireless communication systems.
Each independent claim identifies the uniquely distinct features, particularly:
determine a first beam and a second beam available for transmissions between the scheduled entity and a scheduling entity; 
send via the transceiver a message | transmission for a random access procedure on the first beam, the message | transmission comprising a physical random access channel (PRACH) preamble sequence; 

receive via the transceiver the message 2 transmission. 

The closest prior art:
Agiwal (US 20200077446 A1) discloses a method of fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system.
Zhou (US 20190141546 A1) discloses a method for information with multiple bandwidth part (Fig 1-48).
Sahlin (US 20200288503 A1) discloses random access procedure in a wireless network.

All the prior art disclose conventional method for facilitating random access communication in wireless communication systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473